Title: To George Washington from Gustavus Scott, 30 November 1796
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington, 30th Novr 1796
                        
                        Your Instructions to Messrs Beall & Gantt to convey to us all the Lands
                            in the City of Washington, vested in them, in trust, by the original proprietors; have been
                            duly considered, with a reference to carrying the same into effect; in which some
                            difficulties occur—That part of the Land which is held for the use of the United States, we
                            consider, as in a very different predicament from those parts which are to be reconveyed to
                            the original proprietors, or sold, in order to raise money for the purpose of erecting the
                            Federal buildings—The first ought to be conveyed to the Commissioners for the use of the United States, by virtue of the 3rd Section of the
                            Act of Congress, intituled, "An act for establishing the temporary and permanent Seat of the
                            Government of the United States"—The others may be conveyed to any person or persons whom
                            the president shall appoint; and although he has, in this instance, appointed the
                            Commissioners; yet we conceive the last description of Land must be conveyed to us in our
                            individual, and not in our official capacity, because, not being a corporation, we cannot
                            take an estate to hold to us and our Successors—If we are right in this opinion, there
                            ought to be different conveyances for the different descriptions of Land—The public
                            property to be conveyed, no doubt, consists of the Streets and Squares delienated on the plan,
                            but we should hestitate to advise a conveyance from the Trustees to ourselves; agreeably to
                            the Act of Congress, above-mentioned, without a more explicit and particular declaration
                            from the President, respecting the Lands to be appropriated; than has hitherto been made—We
                            presume the plan of the City will enable You to point out the appropriations, with
                            sufficient accuracy, for the purpose of making such declaration—When this is done, we will
                            call on the Trustees, for a conveyance agreeably thereto, but as we intimated, in our Letter
                            of October 1st, that this, being a great national object, we did not wish the completion of
                            it to rest solely on our opinions; it would Still be agreeable to us to have the direction,
                            or approbation of the executive, who, we presume, will advise with the Attorney General with
                            regard to the mode to be pursued, and that the Attorney may be enabled to form an opinion we
                            have sent a Copy of One of the Deeds of trust.
                        The vacant spaces which appear on the plan of the City at the intersection of
                            the Streets and Avenues and which are composed of the Streets themselves and by striking off
                            the points which those intersections necessarily form, so as to give a degree of regularity
                            to the adjacent buildings, we have not considered as Squares or parcels appropriated to
                            public use, but some of the proprietors now insist that they ought to be paid, not only for
                            the points thus struck off, but for the Streets themselves, so far as they pass through
                            these vacant Spaces; or that those points should be laid off in building Lots—This
                            suggested the propriety of running a Street of 150 feet width round each of those spaces and
                            appropriating the center to public use; which may be enclosed by handsome palisades, be sown
                            with grass, and ornamented with fountains, Statues &c., to the great embellishment
                            of the City, when it becomes populous: This, however, we only suggest; but we believe Some
                            decision of the Executive on the subject, is absolutely necessary to silence clamour, and
                            perhaps, to prevent litigation—We are extremely sorry, at this momentous crisis to take up
                            any part of your time on the affairs of the City; but hope that the importance of the
                            objects of our correspondence may be our apology. With Sentiments of perfect respect, &c.
                        
                            G. Scott
                            W. Thornton
                            A. White
                        
                        
                            P.S. A Deed is sent, for want of time to make a Copy; it may be returned,
                                when perused by the Attorney General.
                        
                        